Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: applicant brought to the examiner attention deficiencies, including incomplete rejections in the Non-Final office action mailed on 02/03/2022. This office action is made non-Final to correct the deficiencies of the previous non-Final action.
Election/Restrictions
Applicant’s election without traverse of Species B3, encompassing claims 1, 2, 6, 8-11,22, 35-48, 50, 53, 59, 63, 68, and 76, in the reply filed on 10/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8-11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites at least one electrode comprising "a cylindrical or slightly conical shape” in line 3. The scope/structure of an electrode comprising a slightly conical shape cannot be determined from the claim language or the written description. Thus, this limitation renders the claims indefinite.
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 35 recites an electrode comprising a “slightly conical shape” in line 11. The scope of an electrode comprising the recited structure cannot be determined from the claim language or the written description. Thus, this limitation renders the claims 35-38 indefinite.
The term “slightly” in claim 1 line 3 and claim 35 line 11 is a relative term which renders the claim indefinite. The term “slightly conical shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this limitation renders  claims 1, 2, 6, 8-11, 22, and 35-38 indefinite.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini et al., Pub. No. U.S. 2012/0277834 (hereinafter “Mercanzini”), in view of Errico et al., Pub. No. U.S. 2010/0114261 (hereinafter “Errico”).
Regarding claims 1 and 2, Mercanzini discloses a neurostimulation device and method of use, the device comprising: a power source 832,968 (see Figs. 37, 40, and Pars. 0224,  0232) electrically coupled to a component comprising one or more electrode 140, 968 (see Figs. 1, 3, 40, and Pars. 0107,  0231), the electrode comprising one or more materials that promote osteoblast adhesion, wherein the material is selected from the group consisting of titanium, platinum, platinum-iridium, iridium oxide, polyimide or parylene, or other metal alloys (see Pars. 0101, 0115). Mercanzini further teaches the size, shape and spacing of the electrodes can be defined based on the intended neurological target (see Pars. 0103, 0109).
However, he does not specifically that the electrodes  comprise a cylindrical or slightly conical shape, or the features/characteristics of the electrodes such as the ration of the length and diameter of the electrodes and/or their surface roughness. Errico discloses an alternative electrostimulation device adapted for treatment of medical conditions, including electrical stimulation of the brain and/or other neurological tissue (see Par. 0005), the device comprising one or more cylindrical/tube shaped electrodes, wherein the electrodes can have a verity of difference shapes (see Par. 0065).  Errico further teaches cylindrical the electrodes can have a length of 1 – 1.5 mm, an inside diameter of 2.6 – 2.8 mm, and an outside diameter of 2.5 – 2.75 mm. Errico also teaches the advantage for modifying an electrode surface roughness (see Par. 0053).  Based on these measurement, Errico’s cylindrical electrode has a length to diameter ratio of about within the claimed range (i.e.,  0.3 – 5.0). Thus, it would have been obvious to one of ordinary skill in the art, at the time the applicant’s invention was filed, to modify Mercanzini in view of Errico to use one or more cylindrically shaped electrodes as an equivalent alternative electrodes to provide electrostimulation to a target neurological tissue as claimed.
Regarding claim 22, Errico describes alternative method for achieving modification of surface roughness of an electrode as claimed (see Par. 0053).
Allowable Subject Matter
Claims 39-48, 50, 53, 59, 63, 68, and 76 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: prior art of record fails, alone or in combination, to disclose, teach or suggest a method for electrostimulation of a patient’s brain tissue, the method comprising: positioning at least a portion of an electrode coupled to a power source within a cranial/skull bone, wherein a first/upper side of the electrode is proximate an outer surface of the bod and coupled to the power source, and wherein a second/lower side of the electrode is proximate to an inner surface of the bone and positioned about 0.1 to 8 mm from the inner surface of the cranial bone; and delivering electrical stimulation to the brain tissue as claimed. Gribetz et al., Pub. No. 2020/0330749 (hereinafter “Gribetz”), which is the closest art, discloses electro-stimulation device adapted for placement within the cranial bone and methods of use, comprising: positioning at least one or more electrodes having a substantially cylindrical shape within the cranial bone (see Figs. 10-14B and Par. 0190). However, Gribetz does not depth of the one or more electrode within the cranial bone, or the position of lower surface of the electrode from the inner surface of the cranial bone as claimed. Moreover, Gribetz is not considered a prior art.
Claims 6 and 8-11, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 35-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
June 28, 2022